"The mortality tables were competent evidence of the plaintiff's expectation of life. 3 Wig. Ev., s. 1698." Piper v. Railroad, 75 N.H. 228,234. This the defendants concede, but they contend that their objection "to what he [plaintiff's counsel] offers" was an objection to the authenticity of the document or paper offered as representing the Carlisle tables. That the language used did not definitely bring this objection to the attention of the court might be a sufficient answer to the claim now made but, conceding such an objection was properly made, the case presents nothing for this court. Whether the document offered was sufficiently authenticated to be admitted in evidence was a question of fact ordinarily decided by the trial judge, and which was decided by him in permitting the use of the evidence. Whether the evidence before him authorized such finding is a question of law which this court cannot pass upon without the evidence. The burden is on the objecting party to establish error in the proceedings at the trial. As the evidence upon which the court found the offered proof sufficiently authenticated is not presented by the bill of exceptions, the question of its sufficiency is not here. Richardson v. Railroad, ante, 370; Dunklee v. Prior, ante, 270.
It was stated in argument, however, that the proof offered was of the tables printed in Morrison's Probate Directory. While this is not an official publication, it was published over fifty years ago and has been much used and relied upon in probate proceedings. The life and annuity tables contained therein are stated in the preface to have been prepared with the assistance of a well known authority. Coming from such a source and having been used and recognized for so long in the courts, the publication is some evidence of the authenticity of the Carlisle tables as therein printed and in the absence of any evidence to the contrary authorizes the finding made. 22 C.J., pp. 926, 927. For confirmation of Morrison's figures see Ency. Brit. (9th ed.), Vol. 13, p. 170.
The remark of the court complimenting the jury upon the efficiency of their prior service does not appear to have been made *Page 507 
with reference to the particular case before them. If the defendants thought it might be so regarded and that it was, if unqualified, liable to lead the jury astray, it was their duty to suggest the qualification desired. They take nothing by the general exception. Burrill v. Alexander,75 N.H. 554, 556; Bourassa v. Railway, 75 N.H. 359, 362.
Exceptions overruled.
SNOW, J. did not sit: the others concurred.